Exhibit 10.29

 
 
KONA GRILL, INC.
EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (“Agreement”), dated as of October 24, 2011
(the “Effective Date”), is made by and between Kona Grill, Inc., a Delaware
corporation (referred to throughout this Agreement as the “Company”), and
Michael Nahkunst, a resident of Texas (referred to throughout this Agreement as
the “Executive”).
 
Recitals
 
WHEREAS, the Company desires to employ Executive as Chief Executive Officer and
President, and Executive desires to accept employment upon the terms and
conditions set forth herein;
 
WHEREAS, Executive acknowledges that during the course of his employment,
Executive will have access to and be provided with confidential and proprietary
information and trade secrets of the Company which are invaluable to the Company
and vital to the success of the Company’s business;
 
WHEREAS, the Company and Executive desire to protect such proprietary and
confidential information and trade secrets from disclosure to third parties or
unauthorized use to the detriment of the Company; and
 
WHEREAS, the Company and Executive desire to set forth in this Agreement, the
terms, conditions, and obligations of the parties with respect to such
employment.
 
NOW, THEREFORE, in consideration of the foregoing recitals, premises and mutual
covenants herein contained, and intending to be legally bound hereby, the
Company and Executive hereby agree as follows:
 
1.           Definitions.
 
1.1           “Board” means the Board of Directors of the Company.
 
1.2           “Cause” means (a) Executive engages in gross misconduct or gross
negligence in the performance of Executive’s duties for the Company or any of
its subsidiaries, (b) Executive embezzles or willfully misappropriates for his
personal use, assets of the Company or any of its subsidiaries, (c) Executive
commits an offense that, if convicted, would constitute a felony involving moral
turpitude, (d) Executive’s violation of Executive’s obligations in Section 8,
and/or breach of any restrictive covenant set forth in Section 9 of this
Agreement, or (e) Executive’s willful and material failure to follow the lawful
and reasonable instructions of the Board; that in each such case (except with
regard to (c), is not cured within 30 calendar days after Executive’s receipt of
written notice from the Board of the alleged cause.  No such cure period will be
available for a second violation of (a), (b), (d), or (e) in connection with the
same or similar conduct by Executive).
 
 
 

--------------------------------------------------------------------------------

 


1.3           “Change in Control” means:
 
(a)           a merger, consolidation, statutory exchange or reorganization
approved by the Company’s stockholders, unless securities representing more than
fifty percent (50%) of the total combined voting power of the outstanding voting
securities of the successor corporation are immediately thereafter beneficially
owned directly or indirectly and in substantially the same proportion , by the
persons who beneficially owned the Company’s outstanding voting securities
immediately prior to such transaction;
 
(b)           any transaction or series of related transactions pursuant to
which any person or any group of persons comprising a “group” within the meaning
of Rule 13d-5(b)(1) under the Securities Exchange Act of 1934, as amended (other
than the Company or a person that, prior to such transaction or series of
related transactions, directly or indirectly controls, is controlled by or is
under common control with, the Company) becomes directly or indirectly the
beneficial owner (within the meaning of Rule 13d-3 of the Securities Exchange
Act of 1934, as amended) of securities possessing (or convertible into or
exercisable for securities possessing) thirty percent (30%) or more of the total
combined voting power of the Company’s securities (determined by the power to
vote with respect to the elections of Board members) outstanding immediately
after the consummation of such transaction or series of related transactions,
whether such transaction involves a direct issuance from the Company or the
acquisition of outstanding securities held by one or more of the Company’s
stockholders;
 
(c)           the stockholders of the Company shall approve a plan of complete
liquidation of the Company or an agreement for the sale, transfer or disposition
by the Company of all or a substantial portion of the Company’s assets to
another person or entity which is not a wholly-owned subsidiary of the Company
(i.e., fifty percent (50%) or more of the total assets of the Company).
 
1.4           “Disability” means if by reason of any mental, sensory, or
physical impairment, Executive is unable to perform the essential functions of
Executive’s duties hereunder with reasonable accommodations, unless any such
accommodations would impose an undue hardship on the Company’s business. The
written medical opinion of an independent medical physician mutually acceptable
to the Executive and the Company will determine if Executive has a Disability.
 
1.5           “Good Reason” means (a) any material reduction in the amount or
type of compensation paid to the Executive or material reduction in benefits
inconsistent with benefit reductions taken by other members of Company’s senior
management, both as described in this Agreement; (b) the Board requests
Executive to engage in actions that would constitute illegal or unethical acts;
(c) the Board requiring the Executive to be based at any office or location
other than facilities within 50 miles of Phoenix after Executive relocates to
the Phoenix area; or (d) any material breach of any contract entered into
between the Executive and the Company or an affiliate of the Company, including
this Agreement, which is not remedied by Company within 30 days after receipt of
notice thereof given by the Executive.
 
 
2

--------------------------------------------------------------------------------

 
 
2.           Employment. Subject to the terms and provisions set forth in this
Agreement, the Company hereby employs Executive as the Chief Executive Officer
and President of the Company, and Executive shall be a member of the Board.
 
3.           Employment Term. This Agreement shall have a term of three years
beginning on the Effective Date (the “Employment Period”).  The Executive’s
employment under this Agreement shall be at-will. During the term of this
Agreement, Executive’s employment may be terminated by the Company with or
without Cause, with or without notice, (except where notice is required in other
provisions of this Agreement) and without resort to any specific disciplinary
procedure or process at any time, subject to the provisions of Section 6 of this
Agreement, and Executive may resign or otherwise terminate his employment with
the Company at any time, with or without Good Reason, with or without notice.
Nothing in writing given to Executive, including this Agreement, and nothing
promised verbally, shall obligate the Company to continue to employ Executive
for any specified duration or period. Executive is requested, as a matter of
professional courtesy, but is not required, to provide the Company with three
weeks’ notice of resignation.  Notwithstanding the provisions of this Section,
the provisions of Sections 8, 9 and 10 shall survive the termination of
Executive’s employment and remain in full force and effect thereafter.
 
4.           Positions, Responsibilities and Duties.
 
4.1           Positions. During the period of Executive’s employment with the
Company , Executive shall be employed and serve as the President and Chief
Executive Officer of the Company and as a member of the Board. In such
positions, Executive shall have the duties, responsibilities and authority
normally associated with the office and position of President and Chief
Executive Officer and member of the Board of a publicly-held corporation.
Executive shall report to the Board. All other employees of the Company shall
report to Executive and/or his designees.  In the event that Executive is no
longer employed as an executive officer of the Company, Executive shall
immediately resign his position as a director and any and all committees or any
subsidiaries of the Company upon written request of the independent Board made
within 10 business days of Executive no longer being an executive officer of the
Company.
 
4.2           Duties. During the Employment Period, Executive shall have
complete responsibility for and authority over all day-to-day operations of the
Company. Additionally, during the Employment Period, Executive shall devote
substantially all of his business time, during normal business hours, to the
business and affairs of the Company and Executive shall use his reasonable best
efforts to perform faithfully and efficiently the duties and responsibilities
contemplated by this Agreement; provided, however, that Executive shall be
allowed, to the extent such activities do not substantially interfere with the
performance by Executive of his duties and responsibilities hereunder, to serve
on corporate, civic or charitable boards or committees or with respect to the
restaurant industry, to the extent consented to by the Board in writing,
including, without limitation, Executive continuing to be an advisor to the two
restaurants located in Charleston, South Carolina known as “Southend Brewing &
Smokehouse” and “Amen Street” and continuing to be an advisory board member of
FOBOH.com.
 
 
3

--------------------------------------------------------------------------------

 
 
5.           Compensation and Other Benefits.
 
5.1           Annualized Base Salary. During the Employment Period, Executive
shall receive an annualized base salary payable in accordance with the Company’s
normal payroll practices of $350,000 per year, which the Board will review for
consideration of an increase on or before each annual anniversary date during
the Employment Period and which the Board may, in its sole discretion, increase
each year (but not decrease without Executive’s consent, except if salary
reduction is imposed on all the employees of the Company as part of a general
reduction) (“Base Salary”).
 
5.2           Annual Incentive Bonus.
 
(a)           In each calendar year during the Employment Period, beginning in
calendar year 2012, Executive shall be eligible to receive an annual incentive
bonus determined annually at the discretion of the Board (the “Incentive
Bonus”), subject to the attainment of certain objectives, which shall be
established in writing by the Executive and the Board prior to each Bonus
Period. Notwithstanding the foregoing, Executive shall be eligible to receive an
annual incentive bonus pursuant to objectives previously established by the
Board for calendar year 2011 prorated from June 3, 2011, the initial date of
Executive’s employment with the Company prior to the Effective Date.  Any
payments made under this Section 5.2(a), shall be paid within 3 1/2 months of
the end of the Bonus Period; the Incentive Bonus is not subject to forfeiture
after the conclusion of the Bonus Period.
 
(b)           For the Bonus Period in which the Executive’s employment with the
Company terminates for any reason, the Company shall pay the Executive a pro
rata payment of the portion of the discretionary Incentive Bonus that would have
been earned for such year (determined at the end of the calendar year in which
such termination occurs) multiplied by a fraction, the numerator of which is the
number of days transpired in the calendar year up to and including the date on
which Executive is terminated, and the denominator of which is 365, such payment
shall be made at the time when bonus payments are paid to other senior
executives in accordance with the Company’s normal payroll procedures.
 
(c)           The Executive shall receive such additional bonuses, if any, as
the Board may in its sole and absolute discretion determine.
 
(d)           Any bonuses payable pursuant to this Section 5.2 are sometimes
hereinafter referred to as “Incentive Compensation.” Each period for which
Incentive Compensation is payable under the Agreement is sometimes hereinafter
referred to as a Bonus Period. Unless otherwise specified by the Board or
provided under this Agreement, the Bonus Period shall be the fiscal year of the
Company.
 
 
4

--------------------------------------------------------------------------------

 
 
5.3           Stock Options. Executive shall be granted 170,000 stock options
(“Stock Options”) pursuant to a stock option agreement dated as of the date
hereof (the “Stock Option Agreement”), which shall vest 25% each year over a
four-year period beginning on the first anniversary date of the date of
grant.  Upon the occurrence of termination without Cause under Section 6.3 or if
Executive terminates this Agreement for Good Reason under Section 6.5 hereof
during the term of this Agreement, all unvested Stock Options scheduled to vest
over a period of twelve (12) months following the date of termination shall
immediately vest and be immediately exercisable.  Notwithstanding the foregoing,
if any such termination without Cause or for Good Reason occurs before the first
anniversary of this Agreement, all unvested Stock Options scheduled to vest over
a period of twenty-four (24) months following the date of termination shall
immediately vest and be immediately exercisable.  The Stock Option Agreement
shall also provide that after the three year term of this Agreement expires, to
the extent Executive is terminated without Cause or the Executive terminates for
Good Reason (as defined therein) all unvested Stock Options shall immediately
vest and be immediately exercisable.  Upon the occurrence of a Change of
Control, all unvested Stock Options shall immediately vest and be immediately
exercisable.  All or any portion of the vested Stock Options may be exercised at
any one or more times by Executive during the Employment Period and for a period
of three (3) months following the Employment Period, except as otherwise is
provided in the Stock Option Agreement.
 
5.4           Relocation Expenses. Executive shall relocate his residency to the
Phoenix area by February 1, 2012.  The Company shall reimburse Executive for the
actual documented out-of-pocket costs that he incurs in connection with his
relocation to the Phoenix, Arizona metropolitan area up to a maximum of $25,000,
such costs to be comprised of the costs for using a full service moving
company.  The Company shall also reimburse Executive for the actual documented
out-of-pocket costs that he incurs in connection with terminating his
residential lease in the Austin area up to a maximum of $12,000.
 
5.5           Temporary Housing Reimbursement. Prior to relocating to the
Phoenix area within the next three months, the Company shall reimburse Executive
for temporary housing, travel and other expenses consistent with past practices.
 
5.6           Professional Expenses. The Company will reimburse Executive up to
$5,000 for actual documented and itemized professional expenses (legal, tax, and
accounting) that he incurs in connection with this Agreement and his acceptance
as an employee of the Company.
 
5.7           Treatment of Allowances and Expenses. The allowances and
reimbursed expenses set forth in Sections 5.4, 5.5, and 5.6 will be subject to
required payroll deductions and withholdings to the extent required by law, and
will not be considered by the Company part of Executive’s Base Salary, including
but not limited to for such purposes as determination of the Incentive Bonus or
the severance benefits described in Section 6 below.
 
5.8           Vacation.  Executive shall be entitled to two (2) weeks of paid
vacation for 2011.  Executive shall thereafter be entitled to four (4) weeks of
paid vacation per each calendar year earned ratably over each calendar year
during the Employment Period, to be taken at such times as Executive shall
determine and provided that no vacation time shall unreasonably interfere with
the duties required to be rendered by Executive hereunder. Any vacation time not
taken by Executive during any calendar year may not be carried forward into any
succeeding calendar year nor may any accrued but unused vacation be converted to
cash compensation. Any earned but unused vacation time will be paid out to
Executive at the time of his termination in accordance with applicable law.
 
 
5

--------------------------------------------------------------------------------

 


5.9           Benefit Plans. During the Employment Period, Executive shall be
eligible to participate in all pension, 401(k) and other employee pension
benefit plans, policies and programs (the “Retirement Plans”) maintained by the
Company from time to time for the benefit of senior executive officers. During
the Employment Period, Executive, Executive’s spouse, if any, and his eligible
dependents, if any, shall be eligible to participate in and be covered on the
same basis as other senior executive officers of the Company under all the
welfare benefit plans, policies and/or programs maintained by the Company from
time to time including, without limitation, all medical, hospitalization,
dental, disability, life, accidental death and dismemberment and travel accident
insurance plans, policies and/or programs (the “Welfare Benefit Plans”). The
Welfare Plans and the Retirement Plans are sometimes referred to collectively
herein as the “Benefit Plans.” The Company reserves the right to modify, suspend
or discontinue any Benefit Plans at any time without notice to or recourse by
Executive, so long as such action is taken generally with respect to other
similarly situated executives employed by the Company.
 
5.10           Expense Reimbursement.  During and in respect of the Employment
Period, Executive shall be entitled to receive reimbursement for reasonable
business expenses incurred by Executive in performing his duties and
responsibilities hereunder, including travel, entertainment, parking, business
meetings and professional dues, incurred and substantiated in accordance with
the policies and procedures established from time to time by the Company for
senior executives of the Company.
 
5.11           Life Insurance.  Executive agrees to cooperate with the Company
in obtaining at the Company’s sole expense all life insurance as the Board or
any lender deems necessary.
 
5.12           Directors & Officers Insurance.  At all times during the
Employment Period, Executive shall be considered an officer of the Company and
shall be covered by D&O Insurance, or any other similar type of insurance, that
provides coverage for Executive’s acts or omissions undertaken during the course
and scope of his employment and maintains coverage of Executive for at least
five (5) years following the Employment Period.
 
6.           Termination.  Upon the occurrence of any termination of Executive’s
employment as Chief Executive Officer, Executive shall, upon written request of
the independent Board, resign as a member of the Board as provided in Section
4.1 hereof.
 
6.1           Termination Due to Death.  Upon Executive’s death, Executive’s
estate or his legal representative, as the case may be, shall be entitled to:
(a) any Base Salary earned but unpaid as of the date of death; (b) a pro-rata
payment of the portion of the discretionary Incentive Bonus that would have been
earned for such year (determined at the end of the fiscal year in which such
termination occurs) multiplied by a fraction, the numerator of which is the
number of days transpired in the calendar year up to and including the date on
which Executive is terminated by the Company due to death, and the denominator
of which is 365, such payment shall be made at the time when bonus payments are
paid to other senior executives in accordance with the Company’s normal payroll
procedures; (c) any other payments and/or benefits which Executive or
Executive’s legal representative is entitled to receive under any of the Benefit
Plans or otherwise in accordance with the terms of such plan or arrangement; and
(d) all unvested Stock Options scheduled to vest over a period of twelve (12)
months following the date of death.
 
 
6

--------------------------------------------------------------------------------

 
 
6.2           Termination Due to the Executive’s Disability.  If Executive’s
condition meets the definition of Disability above, the Company may terminate
Executive’s employment upon written notice. If terminated by the Company as
herein provided, the Company shall pay to Executive:
 
(a)           any Base Salary earned but unpaid as of the date of  Executive’s
termination due to Disability and for 180 days after said termination as salary
continuation;
 
(b)           a pro-rata payment, for the year of termination, equal to the
Incentive Bonus that would have been earned for such year (determined at the end
of the fiscal year in which such termination occurs) multiplied by a fraction,
the numerator of which is the number of days transpired in the calendar year up
to and including the date on which the Executive is terminated by the Company
due to Disability, and the denominator of which is 365, such payment shall be
made at the time when bonus payments are paid to other senior executives in
accordance with the Company’s normal payroll procedures;
 
(c)           any other payments and/or benefits which the Executive or the
Executive’s legal representative is entitled to receive under any of the Benefit
Plans or otherwise in accordance with the terms of such plan or arrangement; and
 
(d)           all unvested Stock Options scheduled to vest over a period of
twelve (12) months following the date of Disability.
 
6.3           Termination by the Company Without Cause.  At any time, the
Company shall have the right to terminate Executive’s employment without cause
by providing written notice to the Executive.
 
6.3.1           Upon any termination pursuant to this Section 6.3, Executive
shall be entitled to (a) Base Salary earned but unpaid as of the date of the
Executive’s termination and (b) any other payments and/or benefits which the
Executive is entitled to receive under any of the Benefit Plans or otherwise in
accordance with the terms of such plan or arrangement, including, without
limitation, a cash payment for all earned but unused vacation time.
Additionally, upon execution of a general release of claims against the Company
and after the expiration of any applicable rescission or revocation period:
Executive will receive (i) Base Salary in effect at the time of the termination
for a period of six (6) months (the “Continuation Period”) following the
termination of Executive’s employment with the Company, in the manner and at
such times as the Base Salary otherwise would have been payable to Executive,
(ii) continuation at the Company’s then share of the expense for the lesser of
(A) the Continuation Period, or (B) until Executive obtains comparable
replacement coverage, of medical and dental benefits in effect under COBRA as of
the date of termination of employment, (iii) a pro-rata payment for the year of
termination equal to the discretionary Incentive Bonus multiplied by a fraction,
the numerator of which is the number of days transpired in the calendar year up
to and including the date on which the Executive’s employment is terminated
rounded to the end of the quarter in accordance with 5.2(b), and the denominator
of which is 365, such payment shall be made at the time of termination in
accordance with the Company’s normal payroll procedures; and (iv) all unvested
Stock Options scheduled to vest over a period of twelve (12) months following
the date of termination shall immediately vest and be immediately exercisable.
Notwithstanding the foregoing, if any such termination without Cause or for Good
Reason occurs before the first anniversary of this Agreement, all unvested Stock
Options scheduled to vest over a period of twenty-four (24) months following the
date of termination shall immediately vest and be immediately exercisable.  In
order to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), under no circumstances may the time or schedule of any
payment made, or benefit provided, pursuant to this Section 6.3.1 be accelerated
or subject to a further deferral except as otherwise permitted or required
pursuant to regulations or other guidance issued pursuant to Section 409A of the
Code. In addition, Executive does not have any right to make any election
regarding the time or form of any payment due under this Section 6.3.1 or any
other provision of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
6.4           Termination by the Company for Cause or Termination by the
Executive without Good Reason.  The Executive shall have the right to terminate
his employment hereunder without Good Reason.  The Company may terminate
Executive’s employment hereunder for Cause. In either such event, Executive
shall be entitled only to: (a) any Base Salary earned but unpaid through the
date of such termination; (b) any other earned and vested payments and/or
benefits that Executive is entitled to receive under any of the Benefit Plans.
 
6.5           Termination by the Executive for Good Reason.  Executive may
terminate the Executive’s employment for Good Reason after providing the Company
with written notice of the Executive’s intent to terminate the Executive’s
employment and the reason(s) therefore.  The Company will have 30 days in which
to cure the reason(s) provided by the Executive.  At the end of the 30-day
period, if the Company has not cured the Good Reason cause of the Executive’s
termination, the Executive’s employment will terminate following a reasonable
transition period specified by the Company not to exceed 30 days.  A termination
by the Executive for Good Reason shall be treated as a Termination by the
Company Without Cause and the provisions of Section 6.3.1 of this Agreement
shall apply.
 
7.           Successors.
 
7.1           The Executive.  This Agreement is personal to the Executive and,
without the prior express written consent of the Company, shall not be
assignable by the Executive, except that the Executive’s rights to receive any
compensation or benefits under this Agreement may be transferred or disposed of
pursuant to testamentary disposition, intestate succession or pursuant to a
domestic relations order. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s heirs, beneficiaries and/or legal
representatives.
 
7.2           The Company.  This Agreement shall inure to the benefit of and be
binding upon the Company and its respective successors and assigns.
 
 
8

--------------------------------------------------------------------------------

 
 
8.           Confidential Information.
 
8.1           Non-Disclosure. Executive acknowledges that the Company
continually develops Confidential Information (as defined below), that Executive
will obtain Confidential Information during employment with the Company, that
Executive may develop Confidential Information for the Company, and that
Executive may learn of Confidential Information during the course of employment.
Executive will comply with the policies and procedures of the Company for
protecting Confidential Information obtained from the Company and shall not use
or disclose to any person, corporation or other entity (except as required by
applicable law or for the proper performance of the regular duties and
responsibilities of Executive for the Company) any Confidential Information
obtained by Executive during employment with the Company, or other association
with the Company. Executive understands that this restriction shall continue to
apply for one year after Executive’s employment terminates, regardless of the
reason for such termination.
 
8.2           “Confidential Information.”  For purposes of this Agreement,
“Confidential Information” means any and all information of the Company or
concerning the business or affairs of the Company that is not generally known by
others with whom any of them compete or do business, or with whom any of them
plan to compete or do business. Confidential Information includes, without
limitation, such information relating to: (i) the development, research,
testing, marketing, strategies, and financial activities of the Company,
(ii) the products and services, present and in contemplation, of the Company,
(iii) inventions, processes, operations, administrative procedures, databases,
programs, systems, flow charts, software, firmware and equipment used in the
business of the Company, (iv) the costs, financial performance and strategic
plans of the Company, (v) the people and organizations with whom the Company has
or had business relationships and the substance of those relationships.
Confidential Information also includes all information that the Company received
belonging to others with any understanding, express or implied, that it would
not be disclosed.
 
8.3           Documents.  All documents, records, tapes and other media of every
kind and description relating to the business, present or otherwise, of the
Company and any copies, in whole or in part, thereof (“Documents”), whether or
not prepared by Executive, shall be the sole and exclusive property of the
Company. Executive shall safeguard all Documents and shall surrender to the
Company at the time Executive’s employment terminates, or at such earlier time
or times as the Board or its designee may specify, all Documents then in
Executive’s possession or control.
 
9.           Restrictive Covenants.  In return for the Company’s (i) promise to
grant Executive access to certain of the Company’s Confidential Information, and
(ii) the Company’s actual grant to Executive of access to certain of its
Confidential Information, (iii) the opportunity for employment as the Company’s
Chief Executive Officer and President, and (iv) the valuable pay and benefits in
this Agreement that are intended, in part, to reward Executive for developing
and protecting the Company’s Confidential Information, Executive makes the
following commitments.
 
9.1           Non-Solicitation. During the Employment Period and for a period of
six months after any termination of employment hereunder for any reason,
Executive will not, directly or indirectly, (i) induce or attempt to induce any
employee of the Company to leave the employ of the Company; (ii) in any way
interfere with the relationships between the Company and any such employee of
the Company; (iii) employ or otherwise engage as an employee, independent
contractor or otherwise any such employee of the Company; or (iv) induce or
attempt to induce any customer, supplier, licensee or other person or entity
that has done business with the Company within twenty-four (24) months of
Executive’s last day of employment to cease doing business with the Company or
in any way interfere with the relationship between any such customer, supplier,
licensee or other business entity and the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
9.2           Non-Competition. During the Employment Period and for a period of
six months after any termination of employment hereunder for any reason (other
than a termination of Executive’s employment by the Company for Cause),
Executive will not, directly or indirectly, engage or invest in, own, manage,
operate, finance, control or participate in the ownership, management,
operation, financing or control of, be employed by, associated with or in any
manner connected with, or render services or advice or other aid to, or
guarantee any obligation of, any person or entity engaged in or planning to
become engaged in any business involving a chain of restaurants in the
upscale/polished casual dining segment operating on a national or regional
level.  Notwithstanding the foregoing, Executive will continue to be an advisor
to the two restaurants located in Charleston, South Carolina known as “Southend
Brewing & Smokehouse” and “Amen Street” and continue to be an advisory board
member of FOBOH.com.  Nothing in this Section 9.2 will prohibit Executive from
acquiring through market purchases and owning, solely as an investment, less
than 5% in the aggregate of the equity securities of any class of any issuer
whose shares are listed for trading on any nationally recognized stock exchange,
or any similar system of automated dissemination of quotations of securities
prices in common use, so long as Executive is neither involved in the management
or conduct of the business affairs of such issuer nor a member of any “control
group” (within the meaning of the rules and regulations of the U.S. Securities
and Exchange Commission) of any such issuer. Executive agrees that this covenant
is reasonable with respect to its duration, geographical area and scope.
 
9.3           Notification of Restrictive Covenants. Executive acknowledges that
the Company may serve notice upon any party in the restaurant or food service
industries with whom Executive accepts employment, consulting engagement,
engagement as an independent contractor, partnership, joint venture or other
association if the Company reasonably believes that Executive’s activities may
constitute a violation of Executive’s obligations under Section 9.1 or 9.2
above. Such notice may inform the recipient that Executive is party to this
Agreement and may include a copy of this Agreement or relevant portions thereof.
 
9.4           Injunctive Relief.  Executive acknowledges and agrees that the
Company will have no adequate remedy at law, and would be irreparably harmed, if
Executive breaches or threatens to breach any of the provisions of this
Section 9 of this Agreement.  Executive agrees that the Company shall be
entitled to equitable and/or injunctive relief to prevent any breach or
threatened breach of this Section 9, and to specific performance of each of the
terms of such Section in addition to any other legal or equitable remedies that
the Company may have. Executive further agrees that he shall not, in any equity
proceeding relating to the enforcement of the terms of this Section 9, raise the
defense that the Company has an adequate remedy at law.
 
9.5           Special Severability.  The terms and provisions of this Section 9
are intended to be separate and divisible provisions and if, for any reason, any
one or more of them is held to be invalid or unenforceable, neither the validity
nor the enforceability of any other provision of this Agreement shall thereby be
affected. It is the intention of the parties to this Agreement that the
potential restrictions on the Executive’s future employment imposed by this
Section 9 be reasonable in both duration and geographic scope and in all other
respects. If for any reason any court of competent jurisdiction shall find any
provisions of this Section 9 unreasonable in duration or geographic scope or
otherwise, the Executive and the Company agree that the restrictions and
prohibitions contained herein shall be effective to the fullest extent allowed
under applicable law in such jurisdiction.
 
 
10

--------------------------------------------------------------------------------

 
 
10.           Miscellaneous.
 
10.1           Applicable Law.  This Agreement shall be governed by and
construed in accordance with the laws of the state of Arizona, applied without
reference to principles of conflict of laws.
 
10.2           Amendments.  This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.
 
10.3           Indemnification.  The Company agrees that if Executive is made a
party or is threatened to be made a party, or is required to appear as a witness
to any action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), by reason of the fact that he is or was a
director or officer of the Company, whether or not the basis of such Proceeding
is alleged action in an official capacity as a director, officer, employee or
agent while serving as a director, officer, employee or agent, he shall be
indemnified and held harmless by the Company (unless the Executive’s actions or
omissions constitute gross negligence or willful misconduct) to the fullest
extent authorized by law, as the same exists or may hereafter be amended,
against all costs and expenses incurred or suffered by Executive in connection
therewith, and such indemnification shall continue as to Executive even if
Executive has ceased to be an officer, director or agent, or is no longer
employed by the Company and shall inure to the benefit of his heirs, executors
and administrators. Executive agrees to fully cooperate with the Company should
any Proceeding commence.
 
10.4           Notices.  All notices and other communications hereunder shall be
in writing and shall be given by hand-delivery to the other parties or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
 
To the Company:
 
Kona Grill, Inc.
7150 East Camelback Road, Suite 220
Scottsdale, AZ 85251
Attn: Mark Robinow




If to the Executive:


Michael Nahkunst
3900 Texas Wildlife Trail
Austin, TX 78735


 
or to such other address as (a) indicated in the Company’s employment records,
or (b) any party shall have furnished to the others in writing in accordance
herewith. Notices and communications shall be effective when actually received
by the addressee.
 
 
11

--------------------------------------------------------------------------------

 
 
10.5           Withholding.  The Company may withhold from any amounts payable
under this Agreement such federal, state or local income taxes to the extent the
same required to be withheld pursuant to any applicable law or regulation.
 
10.6           Severability.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.
 
10.7           Captions.  The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.
 
10.8           Counterparts.  This Agreement may be executed in one or more
counterparts each of which shall be deemed an original instrument, but all of
which together shall constitute but one and the same Agreement.
 
10.9           Entire Agreement.  This Agreement contains the entire agreement
between the parties concerning the subject matter hereof and supersedes all
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, between the parties with respect thereto.
 
10.10           Survivorship.  The respective rights and obligations of the
parties hereunder shall survive any termination of the Executive’s employment
under this Agreement for any reason to the extent necessary to the intended
provision of such rights and the intended performance of such obligations.
 
10.11           Attorneys’ Fees and Costs.  In the event of any claim,
controversy, or dispute arising out of or relating to this Agreement, or breach
hereof, the prevailing party shall be entitled to recover reasonable attorneys’
fees and costs in connection with any court proceeding.
 
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and the
Company has caused this Agreement to be executed in its name on its behalf, all
as of the day and year first above written.
 

 
KONA GRILL, INC.
           
By:
/s/ Anthony Winczewski        Anthony Winczewski, Member of       Compensation
Committee of the Board of Directors                     EXECUTIVE:              
/s/ Michael Nahkunst        Michael Nahkunst          

 
 
12